Citation Nr: 1105824	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  99-15 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to 
October 1998.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Montgomery, Alabama, that denied the 
benefit sought on appeal.

The Board issued remands for additional procedural or evidentiary 
development in March 2001, August 2003, July 2006, and June 2009.  
The case has been returned to the Board for continuation of 
appellate review.

A videoconference hearing was held in August 2001 before a 
Veterans Law Judge (VLJ) at the Board who has since retired.  A 
transcript of the hearing is of record.  In a March 2009 letter, 
the Veteran was provided the opportunity to have another Board 
hearing before the undersigned VLJ.  The Veteran failed to 
respond to this letter, so therefore the Board will proceed with 
the current appeal without providing the Veteran another Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

In July 2006 and June 2009, this matter was remanded by the Board 
for further development.  Upon review, the Board finds the 
development insufficient as all of the development directed by 
the Board in its last remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
Specifically, in July 2006, the Board remanded this matter for a 
VA examination.  In that remand, the Board also ordered a VA 
examination for the Veteran's orthopedic disabilities.  At the 
November 2006 orthopedic examination, the Veteran effectively 
withdrew her appeal of the orthopedic claims.  The 
gastrointestinal claim, however, was not mentioned in the 
November 2006 writing withdrawing the back, hip, wrist, and 
shoulder claims.  Further review of the file shows that the 
gastrointestinal exam was scheduled, but then cancelled by VA 
because "VETERAN WITHDREW CLAIM."  See September 2008 "Exam 
Details" printout.  There is no evidence in the file, however, 
that the Veteran requested that her gastrointestinal claim be 
withdrawn.  

Withdrawal may be made by the Veteran or by his or her authorized 
representative in writing.  38 C.F.R. § 20.204 (2010).  There is 
no evidence of such in the claims folder with regard to the 
gastrointestinal claim.  Specifically, the Veteran has not 
responded to letters dated in November 2008, July 2009, and 
December 2010 regarding the withdrawal of her claim.  In a March 
2010 Report of Contact, the Veteran called VA and informed VA 
that she was withdrawing her claim for service connection for 
gastritis.  The VA informed the Veteran that this withdrawal must 
be in writing.  A form was mailed to the Veteran for this 
purpose, but the Veteran never returned the form.  

Therefore, since the Veteran has not indicated in writing that 
she is withdrawing her claim for entitlement to service 
connection for gastritis, the RO must presume that this claim is 
still on appeal and afford her the VA examination ordered in the 
July 2006 and June 2009 Board remands.  See Stegall, 11 Vet. App. 
at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Insure that the claims folder contains 
up-to-date VA treatment records for the 
Veteran.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of her 
gastritis.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
her correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has a current gastritis disorder that 
is related to the Veteran's active military 
service.  A complete rationale should be 
provided for any opinion or conclusion.  The 
term "at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of the conclusion 
(e.g., diagnosis, etiology) as it is to find 
against the conclusion.

3.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran and her representative a Supplemental 
Statement of the Case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 


are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


